Appellate Case: 21-7058            Document: 010110748532   Date Filed: 10/04/2022   Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                         October 4, 2022
                             _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

  v.                                                             No. 21-7058
                                                        (D.C. No. 6:20-CV-00423-JFH)
  JEFFREY LOWE; LAUREN LOWE;                                     (E.D. Okla.)
  GREATER WYNNEWOOD EXOTIC
  ANIMAL PARK, LLC; TIGER KING,
  LLC,

         Defendants.

  ------------------------------

  CARRIE M. LEO,

         Movant - Appellant.
                        _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before HOLMES, Chief Judge, KELLY, and HARTZ, Circuit Judges.
                    _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-7058    Document: 010110748532       Date Filed: 10/04/2022       Page: 2



       Carrie M. Leo sought to intervene in this action brought by the United States.

 The district court denied her motion, and she appeals that ruling.1 While her appeal

 has been pending, the proceedings in the district court concluded. The government

 argues in its answer brief that the conclusion of the district-court proceedings moots

 this appeal. Ms. Leo filed a reply brief, but she did not respond to the mootness

 argument. For that reason we conclude she has waived any argument against

 mootness, and we dismiss this appeal.

                                      Background

       Jeffrey Lowe, Lauren Lowe, and Greater Wynnewood Exotic Animal Park,

 LLC (GWEAP), operated a roadside zoo in Wynnewood, Oklahoma. In a separate

 lawsuit a court entered an order requiring them to vacate the Wynnewood location.

 Soon thereafter, the Lowes helped to form Tiger King, LLC, to market the zoo, which

 was to be moved to a new location in Thackerville, Oklahoma.

       The United States brought this civil lawsuit against the Lowes, GWEAP, and

 Tiger King, alleging violations of the Endangered Species Act and the Animal

 Welfare Act. During the lawsuit the government seized several animals from the

 Thackerville site. The Lowes then agreed to abandon the remaining animals at that

 site to the government.

       After the government took possession of the abandoned animals in August

 2021, Ms. Leo moved to intervene in the case, claiming to own eight of the animals.


       1
        Ms. Leo represents herself, so we construe her filings liberally. See Hall v.
 Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                            2
Appellate Case: 21-7058     Document: 010110748532       Date Filed: 10/04/2022      Page: 3



 She said that she had boarded them at the Wynnewood site in April 2017 and that she

 had been trying to get them back since the fall of 2018.

        The district court denied Ms. Leo’s motion to intervene. It said that Ms. Leo

 failed to provide any identifying information beyond the animals’ species “that would

 allow it to determine whether the animals boarded for her in April 2017 at the

 Wynnewood Location are the same animals surrendered to the United States in 2021

 from the Thackerville location.” R. vol. 13 at 59. The court therefore concluded that

 Ms. Leo did not sufficiently demonstrate “an interest that would be adversely

 affected by this litigation.” Id. at 60.

        After Ms. Leo filed this appeal, the government and the Lowes entered into a

 consent decree. The Lowes agreed that their abandonment of animals from the

 Thackerville site was lawful. And the government agreed to dismiss its claims

 against the Lowes. The district court approved the consent decree and entered a

 default judgment against GWEAP and Tiger King, leaving no claims remaining in the

 district court.2

                                            Discussion

        We lack jurisdiction to consider a moot case. See Colo. Off-Highway Vehicle

 Coal. v. U.S. Forest Serv., 357 F.3d 1130, 1133 (10th Cir. 2004). A case becomes

 moot if an event makes it impossible to grant “any effectual relief whatever,” in


        2
         The government filed a motion asking us to take judicial notice of the default
 judgment and other filings from the district court’s docket. We have supplemented
 the record to include those filings, so we deny the motion as moot.

                                                3
Appellate Case: 21-7058    Document: 010110748532        Date Filed: 10/04/2022     Page: 4



 which case we “will not proceed to a formal judgment, but will dismiss the appeal.”

 Id. (internal quotation marks omitted).

       The government argues in its answer brief that this appeal is moot because the

 district-court proceedings have ended. Although Ms. Leo filed a reply, she did not

 respond to the government’s mootness argument.

       By failing to address the government’s mootness argument, Ms. Leo has

 waived any response that is not obvious. See Eaton v. Pacheco, 931 F.3d 1009, 1031

 (10th Cir. 2019) (“Eaton doesn’t respond to the state’s mootness argument in his

 reply brief. Accordingly, we treat any non-obvious responses he could have made as

 waived and assume the state’s mootness analysis is correct.”). Although mootness

 “is an issue of subject matter jurisdiction,” Ind v. Colo. Dep’t of Corr., 801 F.3d

 1209, 1213 (10th Cir. 2015), “our duty to consider unargued obstacles to subject

 matter jurisdiction does not affect our discretion to decline to consider waived

 arguments that might have supported such jurisdiction,” Tompkins v. U.S. Dep’t of

 Veterans Affs., 16 F.4th 733, 735 n.1 (10th Cir. 2021) (brackets and internal

 quotation marks omitted).

       The circumstances of this case yield no obvious response to the government’s

 mootness argument. Granted, we have previously concluded that a settlement by

 parties did not moot the pending appeal of an order denying intervention. See FDIC

 v. Jennings, 816 F.2d 1488, 1490–91 (10th Cir. 1987). But Jennings differs from this

 case in at least one significant way: The proposed intervenor in Jennings, unlike



                                            4
Appellate Case: 21-7058    Document: 010110748532        Date Filed: 10/04/2022        Page: 5



 Ms. Leo, had filed a complaint in the district court.3 Id. at 1490. As a result, in

 Jennings we were able to assess whether the settlement foreclosed relief on the

 proposed intervenor’s claims. Id. at 1491. Here, by contrast, we lack not only a

 pleading from Ms. Leo but also any suggestion about how she could still obtain

 relief. This uncertainty precludes an obvious response to the mootness claim.

                                       Conclusion

       We deny as moot the government’s motion for judicial notice. We grant

 Ms. Leo’s motion to proceed on appeal without prepaying fees and costs. We

 dismiss this appeal.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




       3
         Ms. Leo filed an amended motion to intervene that included a proposed
 complaint. But the district court struck the amended motion, and Ms. Leo does not
 challenge that action on appeal. Nor does she argue that we should consider her
 stricken filing.

                                             5